Citation Nr: 0200748	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  99-10 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of eligibility for a program of vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code is the subject of a separate decision by the 
Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
September 1974, including service in Thailand as well as the 
offshore waters of the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the veteran's claim of 
entitlement to service connection for PTSD.


REMAND

The veteran claims that he currently suffers from PTSD as a 
result of events he experienced during service as a U.S. 
Marine aboard a naval vessel in the waters of Vietnam as well 
as during a three month tour of duty in Thailand.  While this 
claim was pending, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 
2001).  This liberalizing law is applicable to the 
appellant's claim.  See 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  In 
addition, the VA on August 29, 2001, promulgated regulations 
to implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations provide 
guidelines regarding the timing and scope of assistance VA 
will provide a claimant who files a substantially complete 
application for VA benefits.  These regulations likewise 
apply to the currently pending claim of the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312- 313 (1991).

In light of the above-cited change in law and regulations, 
the Board finds that further development is necessary before 
the Board may consider the merits of the veteran's appeal.

Initially, the Board finds that the case must be remanded in 
order to permit the RO to attempt to verify the veteran's 
alleged in-service stressors.  The veteran has described 
stressors, to include exposure to frequent gunfire aboard 
ship, as well as witnessing the deaths and injuries of fellow 
marines while stationed in Thailand.  Service personnel 
reports of record indicate he was involved in several 
campaigns while stationed in Thailand as well as in the off-
shore waters of Vietnam.  These records also indicate that he 
was assigned to the G Company, 2nd Battalion, 4th Marine 
Regiment, 3rd Marine Division from September 1971 to May 
1972.  He was also assigned to L Company, 3rd Battalion, 9th 
Marine Regiment, 3rd Marine Division from May 1972 to June 
1972.  He also served in Thailand with the MABS-15, MAG-15, 
Task Force Delta, 1st Marine Air Wing from June 1972 to 
September 1972.  Thus, the Board finds that the RO must 
attempt, through available official/government sources, to 
obtain verification of the veteran's alleged stressors.

In this regard, the Board notes that as some of the veteran's 
stressor descriptions are combat-related, the RO should also 
make a determination as to whether the veteran engaged in 
combat with the enemy during active service.

Thereafter, in the event that the veteran does have a 
verified stressor, the veteran should also be provided a VA 
examination to determine his current psychiatric diagnosis, 
if any.  See West v. Brown, 7 Vet. App. 70, 78 (1994).  On 
remand, in this regard, the Board notes that the veteran has 
submitted some VA outpatient treatment records indicating 
diagnosis and treatment for PTSD since March 1998.  On 
remand, the veteran's complete VA medical records from March 
1998 to the present, should be obtained and associated with 
the claims folder.

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1. The RO should ask the veteran to 
identify, and then should attempt to 
develop, any additional pertinent 
evidence concerning his claim.  This 
should include VA and private medical 
records, inpatient and outpatient, as 
well as medical records from prior 
employers.  Any information received 
should be associated with the claims 
folders.  The RO shall inform the veteran 
and his representative, if any, of any 
negative responses.

2.  The RO should also afford the veteran 
an additional opportunity to submit any 
additional information with regard to his 
alleged in-service stressors, such as 
approximate dates, specific locations, 
and the names and/or ranks of any 
individuals killed or injured in each 
event.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

3.  The RO must make a 
determination/finding as to whether or 
not the veteran engaged in combat 
activity with the enemy during service.  
If the finding is that the veteran 
engaged in combat with the enemy, the RO 
must determine whether any claimed 
stressor is related to that combat.  If 
no such finding is made, the RO should 
then attempt to obtain verification of 
such stressors from the USASCRUR, and 
appropriate alternative government 
sources to include but not limited to the 
National Archives and Records 
Administration (NARA).  The RO should 
also request from the National Personnel 
Records Center (NPRC), if appropriate, 
the MR's (morning reports), DA Form 1, 
for the veteran's unit(s), for any 
appropriate three month period in order 
to obtain further verification of claimed 
stressors involving such personnel 
actions as WIA and KIA, and copies of 
similar documents regarding activities of 
the veteran's unit(s) while in the waters 
of Vietnam and in Thailand.

4.  Following the receipt of a response 
from the USASCRUR, and any additional 
government sources contacted, the RO 
should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record.  
In reaching these determinations, the RO 
should address any credibility questions 
raised by the record.  If no stressor has 
been verified, the RO should so state in 
its report.  This report is then to be 
added to the claims folder.

5.  If the veteran is deemed to have a 
verified stressor or combat-related 
stressor, the RO should arrange for the 
veteran to be accorded an examination by 
a VA psychiatrist, who has not previously 
examined him, to determine the diagnoses 
of all psychiatric disorders that are 
present.  Any diagnosis of a mental 
disorder must conform to DSM-IV and be 
supported by the findings on the 
examination report.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorders, 
should be accomplished.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to examination.  The examiner 
should reconcile any previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between that 
diagnosis and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include the complete rationale for 
all opinions expressed.

6.  The RO should then ensure that all 
necessary actions have been completed to 
comply with the VCAA and the implementing 
regulations with regard to the VA's 
assistance in developing claims.  66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

7.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for examination(s) may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




